


 


Exhibit 10-3


AWARD AGREEMENT


PERFORMANCE SHARES


The Executive Compensation Committee of the Gannett Board of Directors has
approved your opportunity to receive Performance Shares (referred to herein as
“Performance Shares”) under the 2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010), as set forth below.


This Award Agreement and the enclosed Terms and Conditions effective as of
________, ____, constitute the formal agreement governing this award.


Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.


Please keep the enclosed Terms and Conditions for future reference.


______________________________________________________________________________________________________


Employee:                        Location:    
Grant Date:    


Performance Period Commencement Date:    


Performance Period End Date:    


Performance Share Payment Date:    


Target Number of Performance Shares: _____*




* The actual number of Performance Shares you may receive will be adjusted
upward or downward depending on the Company's performance versus certain
designated companies and your continued employment with the Company, as more
fully explained in the enclosed Terms and Conditions.
_____________________________________________________________________________________


Gannett Co., Inc.




________________________________        By: __________________________
Employee's Signature                 Kevin E. Lord
Senior Vice President/Human Resources


















--------------------------------------------------------------------------------




PERFORMANCE SHARES
TERMS AND CONDITIONS
Under the
Gannett Co., Inc.
2001 Omnibus Incentive Compensation Plan (Amended and Restated as of May 4,
2010)




These Terms and Conditions, dated _________, ____, govern the right of the
employee (the “Employee”) designated in the Award Agreement dated coincident
with these Terms and Conditions to receive Performance Shares (referred to
herein as “Performance Shares”). Generally, the Employee will not receive any
Performance Shares unless the specified service and performance requirements set
forth herein are satisfied. The Performance Shares are granted under, and are
subject to, the Gannett Co., Inc. (the “Company”) 2001 Omnibus Incentive
Compensation Plan (Amended and Restated as of May 4, 2010) (the "Plan"). Terms
used herein that are defined in the Plan shall have the meaning ascribed to them
in the Plan. If there is any inconsistency between these Terms and Conditions
and the terms of the Plan, the Plan's terms shall supersede and replace the
conflicting terms herein.
1.    Grant of Performance Shares. Pursuant to the provisions of (i) the Plan,
(ii) the individual Award Agreement governing the grant, and (iii) these Terms
and Conditions, the Employee may be entitled to receive Performance Shares. Each
Performance Share that becomes payable shall entitle the Employee to receive
from the Company one share of the Company's common stock ("Common Stock") upon
the expiration of the Incentive Period. The actual number of Performance Shares
an Employee will receive will be calculated in the manner described in these
Terms and Conditions, including Exhibit A, and may be different than the Target
Number of Performance Shares set forth in the Award Agreement.
2.    Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Performance Shares shall commence on the
Performance Period Commencement Date specified in the Award Agreement and end on
the Performance Period End Date specified in the Award Agreement.
3.    No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Performance Shares.




--------------------------------------------------------------------------------




4.    Delivery of Shares. The Company shall deliver to the Employee a
certificate or certificates, or at the election of the Company make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of Performance Shares that have been earned based on the Company's
performance during the Incentive Period as set forth in Exhibit A and
satisfaction of the terms and conditions set forth herein, which number of
shares shall be reduced by the value of all taxes which the Company is required
by law to withhold by reason of such delivery. Such delivery shall take place on
the Performance Share Payment Date. An Employee shall have no further rights
with regard to the Performance Shares once the underlying shares of Common Stock
have been delivered.
5.    Forfeiture and Cancellation of Right to Receive Performance Shares.
(a)    Termination of Employment. Except as provided in Sections 6, 13 and 14
below an Employee's right to receive Performance Shares shall automatically be
cancelled upon the Employee's termination of employment (as well as an event
that results in the Employee's employer ceasing to be a subsidiary of the
Company) prior to the Performance Period End Date, and in such event the
Employee shall not be entitled to receive any shares of Common Stock in respect
thereof.
(b)    Forfeiture of Performance Shares/Recovery of Common Stock. Pursuant to
its recoupment policy, the Company may forfeit an Employee's Performance Shares
or recover shares of Common Stock issued in connection with a Performance Share.
Generally, under the Company's recoupment policy, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, and
the Committee determines that:
(i)the fraud or intentional misconduct of the Employee contributed (either
directly or indirectly) to the noncompliance that resulted in the obligation to
restate the Company's financial statements; and
(ii)a lower award of Performance Shares would have been made to the Employee had
it been based upon the restated financial results;




--------------------------------------------------------------------------------




then the Company may, to the extent permitted by applicable law, and subject to
the approval of the Committee, forfeit Performance Shares awarded to the
Employee or seek to recoup shares of Common Stock issued in connection with
Performance Shares in excess of the amount that would have been received under
the accounting restatement. In each such instance, the Company may seek to
forfeit the Employee's relevant Performance Shares or seek to recover the
relevant Common Stock issued in connection with a Performance Share granted or
issued during the three-year period preceding the date the Company is required
to prepare the accounting restatement, regardless of whether the Employee is
then employed by the Company. In addition, the Company may assert any other
remedies that may be available to the Company, including, without limitation,
those available under Section 304 of the Sarbanes-Oxley Act of 2002.
6.    Death, Disability, Retirement. Except as provided in Sections 13 or 14
below, in the event that the employment of the Employee shall terminate prior to
the Performance Period End Date by reason of death, permanent disability (as
determined under the Company's Long Term Disability Plan), termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee (or in
the case of the Employee's death, the Employee's estate or designated
beneficiary) shall be entitled to receive at the Performance Share Payment Date
the number of shares of Common Stock equal to the product of (i) the total
number of shares in respect of such Performance Shares which the Employee would
have been entitled to receive upon the expiration of the Incentive Period had
the Employee's employment not terminated, and (ii) a fraction, the numerator of
which shall be the number of full calendar months between the Performance Period
Commencement Date and the date that employment terminated, and the denominator
of which shall be the number of full calendar months from the Performance Period
Commencement Date to the Performance Period End Date. . [Alternative Section 6
for awards of Performance Shares to the Company's CEO: Termination of
Employment. Any right to receive Performance Shares shall not be partially or
fully cancelled upon a voluntary or involuntary termination of employment during
the Incentive Period.




--------------------------------------------------------------------------------




Instead, the Employee's right to receive Performance Shares will be determined
assuming that the Employee remains in continuous employment through the
Incentive Period.]
7.    Non-Assignability. Performance Shares may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Performance Shares be made subject to execution, attachment or similar process.
8.    Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Performance Shares.
9.    Discretionary Plan; Employment. The Plan is discretionary in nature and
may be suspended or terminated by the Company at any time. With respect to the
Plan, (a) each grant of Performance Shares is a one-time benefit which does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares; (b) all determinations with
respect to any such future grants, including, but not limited to, the times when
the Performance Shares shall be granted, the number of Performance Shares, and
the Incentive Period, will be at the sole discretion of the Company; (c) the
Employee's participation in the Plan shall not create a right to further
employment with the Employee's employer and shall not interfere with the ability
of the Employee's employer to terminate the Employee's employment relationship
at any time with or without cause; (d) the Employee's participation in the Plan
is voluntary; (e) the Performance Shares are not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payment, bonuses, long-service awards, pension or retirement
benefits, or similar payments; and (f) the future value of the Performance
Shares is unknown and cannot be predicted with certainty.
10.    Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the "Committee") in its sole discretion to make interpretations and
other determinations with respect to all matters relating to the applicable
Award Agreements, these Terms and




--------------------------------------------------------------------------------




Conditions, the Plan and awards made pursuant thereto. These Terms and
Conditions shall apply to the grant of Performance Shares made to the Employee
on the date hereof and shall not apply to any future grants of Performance
Shares made to the Employee.
11.    Notices. Notices hereunder shall be in writing and if to the Company
shall be addressed to the Secretary of the Company at 7950 Jones Branch Drive,
McLean, Virginia 22107, and if to the Employee shall be addressed to the
Employee at his or her address as it appears on the Company's records.
12.    Successors and Assigns. The applicable Award Agreement and these Terms
and Conditions shall be binding upon and inure to the benefit of the successors
and assigns of the Company and, to the extent provided in Section 6 hereof, to
the estate or designated beneficiary of the Employee.
13.    Change in Control Provisions.
Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Shares under the attached Award Agreement.
(a)    Definitions.
As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by




--------------------------------------------------------------------------------




any employee benefit plan (or related trust) sponsored or maintained by the
Company or one of its affiliates or (iv) any acquisition pursuant to a
transaction that complies with Sections 13(a)(iii)(A), 13(a)(iii)(B) and
13(a)(iii)(C);
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company's
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company's assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of




--------------------------------------------------------------------------------




the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or any corporation or entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then-outstanding shares of common stock of the
corporation or entity resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such corporation or
entity, except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors of the corporation or entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(b)    Acceleration Provisions. In the event of the occurrence of a Change in
Control, the vesting of the Performance Shares shall be accelerated and, if such
Change in Control constitutes a “change in control event” within the meaning of
Section 409A of the Code, there shall be paid out to the Employee within thirty
(30) days following the effective date of the Change in Control, the full number
of shares of Common Stock subject to the Performance Shares based on the
Company's performance as of the date of the Change in Control as described in
Exhibit A. In the event of the occurrence of a Change in Control that is not a
“change in control event” within the meaning of Section 409A of the Code, the
vesting of the Performance Shares shall be accelerated and the Performance
Shares shall be paid out at the earlier of the Employee's termination of
employment (subject to Section 17) or the Performance Share Payment Date.
(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the




--------------------------------------------------------------------------------




Company's receipt of an invoice from the Employee, provided that the Employee
shall have submitted an invoice for such amounts at least 30 days before the end
of the calendar year next following the calendar year in which such fees and
disbursements were incurred.
14.    Employment Agreements or Similar Agreements. The provisions of Sections
5, 6 and 13 of these Terms and Conditions shall not be applied to or interpreted
in a manner which would decrease the rights held by, or the payments owing to,
an Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement or termination benefits agreement
and the terms of Sections 5, 6 or 13, the employment agreement or termination
benefits agreement shall control. [Additional language for awards of Performance
Shares to the Company's CEO: For the avoidance of doubt, this award shall not be
treated as an award under the Long Term Incentive Plan or any successor or
replacement plan].
15.    Grant Subject to Applicable Regulatory Approvals. Any grant of
Performance Shares under the Plan is specifically conditioned on, and subject
to, any regulatory approvals required in the Employee's country. These approvals
cannot be assured. If necessary approvals for grant or payment are not obtained,
the Performance Shares may be cancelled or rescinded, or they may expire, as
determined by the Company in its sole and absolute discretion.
16.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.




--------------------------------------------------------------------------------




17.    Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A, and shall be interpreted and administered in
accordance with that intent (e.g., the definition of “termination of employment”
(or similar term used herein) shall have the meaning ascribed to “separation
from service” under Section 409A). If any provision of these Terms and
Conditions would otherwise conflict with or frustrate this intent, the provision
shall not apply. If the Employee is a “specified employee” (within the meaning
of Code Section 409A and the regulations and guidance issued thereunder
(“Section 409A”)) and if delivery of shares is being made in connection with the
Employee's separation from service other than by reason of the Employee's death,
delivery of the shares shall be delayed until six months and one day after the
Employee's separation from service with the Company (or, if earlier than the end
of the six-month period, the date of the Employee's death).




































--------------------------------------------------------------------------------




Exhibit A
Performance Share Calculation


The number of Performance Shares to which the Employee will be entitled to
receive if the Employee satisfies the applicable service requirements will be
calculated based on how the Company's Total Shareholder Return compares to the
Total Shareholder Return of the Comparator Companies during the Incentive Period
(i.e., the Company's Total Shareholder Return will be ranked against the Total
Shareholder Return of the Comparator Companies). Specifically, the Committee
shall calculate the number of Performance Shares that may be paid to the
Employee by multiplying the Employee's Target Number of Performance Shares by
the applicable percentage determined under the following chart:


Company's Percentile in 3-Year TSR vs. Comparator Companies
Resulting Shares Earned (% of Target)
Value of Each Share Earned
90th or above
200%
Each share earned is also impacted by share price change during the cycle
70th
150%
50th
100%
30th
50%
<30th
—%
Straight-line interpolation between points





Total Shareholder Return will be calculated from the first day of the Incentive
Period to the applicable measurement date. For purposes of calculating the
payout, the Company's performance versus the Comparator Companies will be based
on the average payout that would be made based on the Company's cumulative Total
Shareholder Return relative to the Comparator Companies at the end of each of
the last 4 quarters of the Incentive Period (i.e., the Company's Total
Shareholder Return will be compared to the Total Shareholder Return of each
Comparator Company on the last four quarters in the Incentive Period and the
average of such results will be used to calculate the payout).


Other Rules:


1.    The maximum share price used to determine the value of the shares earned
(but not the relative Total Shareholder Return calculation itself) will be 300%
of the price of the shares on the Performance Period Commencement Date. For
example, if (i) the Company's share price is $10 on the Performance Period
Commencement Date, (ii) the Employee's Target Number of Shares is 100, (iii) the
Employee earns 200% of the Target Number of Shares (or 200 shares), and (iv) the
value of such shares on the Performance Share Payment Date is $50, the number of
the shares will be reduced because the value of the shares on the Performance
Share Payment Date exceeds 300% of the value of the shares on the Performance
Period Commencement Date. Specifically, the award to the Employee would be
reduced to 120 shares (i.e., (200 shares x (300% x $10)/$50)).
2.    Comparator Companies that are involved in bankruptcy proceedings (and thus
no longer traded on a national securities exchange) during the Incentive Period
will remain in the group at -100% Total Shareholder Return.
3.    Comparator Companies that are acquired will be treated in one of two ways:
(a)    If acquired during the first year of the Incentive Period, the Comparator
Company will be excluded from all calculations.




--------------------------------------------------------------------------------




(b)    If acquired after the first year of the Incentive Period, the positioning
of the Comparator Company will be fixed above or below the Company based on the
Company's and the Comparator Company's Total Shareholder Returns through the day
preceding the acquisition announcement, provided that for purposes of the Total
Shareholder Return calculation, the Comparator Company's share price will be
based on its average closing price during the 20 consecutive trading days ending
on (and including) the trading day prior to the announcement of the acquisition.


Definitions:


Total Shareholder Return means a fraction whose numerator is the stock price
change plus dividends paid on such stock (which are assumed to be reinvested in
the stock) and whose denominator is the stock price on the Performance Period
Commencement Date.


Comparator Companies means the New York Times Co. (NYT), McClatchy Co. (MNI),
E.W. Scripps (SSP), Media General (MEG), A.H. Belo Corp. (AHC), Journal
Communications Inc. (JRN), Belo Corp. (BLC), Washington Post (WPO), Meredith
Corp. (MDP), News Corp. (NWSA), Yahoo Inc. (YHOO), Discovery Communications
(DISCA), and Monster Worldwide Inc. (MWW).


Change In Control


In the event of a Change in Control to the Company and provided that the
Employee's right to receive Performance Shares has not previously been
cancelled, the number of Performance Shares an Employee may be paid will be
calculated based on the Company's relative Total Shareholder Return positioning
on the date of the Change in Control and there will be no four quarter
averaging. Notwithstanding the foregoing, if the Change in Control occurs in the
first six (6) months of the Incentive Period, the Employee will, instead,
receive the Target Number of Performance Shares as set forth in the Employee's
Award Agreement; provided that the Employee's right to receive Performance
Shares has not previously been cancelled.


Code Section 162(m)
This Award is intended to comply with the requirements of Internal Revenue Code
Section 162(m) and the provisions of this Award shall be interpreted and
administered consistently with that intent. In that light, the following rules
shall apply to the award:


(a)
The Committee shall have the authority to adjust the number of Performance
Shares that are payable under the Award Agreement, adjust the Total Shareholder
Return calculations or alter the methodology for calculating the number of
Performance Shares to the extent permitted by Code Section 162(m) and the Plan,
including the effects of a stock split, reverse stock split, stock dividend,
spin-off or similar transaction.

(b)
The aggregate grant with respect to awards of Performance Shares or Restricted
Stock Units made in any one fiscal year to any one participant under the Plan
may not exceed the value of five hundred thousand (500,000) Shares.

(c)
Before any Performance Shares are paid to the Employee, the Committee will
certify, in writing, the Company's satisfaction of the pre-established
performance target and the number of Performance Shares payable to the Employee.



